Citation Nr: 1604495	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic muscle pain and burning.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for non-specific arthritis of multiple joints (also claimed as chronic joint pain), and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO, in pertinent part, denied service connection for chronic muscle pain and burning, and reopened and denied a previously disallowed claim for service connection for non-specific arthritis of multiple joints (also claimed as chronic joint pain).  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

Although the RO has determined that new and material evidence has been received in order to reopen the Veteran's claim for service connection for arthritis, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Consequently, the issue on appeal pertaining to that matter has been characterized as set forth on the title page.

In November 2015, subsequent to issuance of a November 2013 statement of the case (SOC), the Veteran submitted further evidence in support of her appeal, without a waiver of initial consideration by the agency of original jurisdiction (AOJ).  In this regard, the Board observes that Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, P.L. 112-154, which amends 38 U.S.C. § 7105(e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, the evidence is subject to initial review by the Board unless the Veteran or his or her representative requests in writing, at the time of submission, that the AOJ initially review such evidence.  Here, the Veteran's substantive appeal was received in January 2014, and she has not explicitly requested initial AOJ consideration of the additional evidence.  As such, the Board may properly consider such evidence without a waiver.

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

In January 2016, the Board granted a motion, filed by the Veteran, to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

The Board's present decision is limited to the matter of whether new and material evidence has been received in order to reopen the previously denied claim for service connection for non-specific arthritis of multiple joints.  For the reasons set forth below, the remaining issues on appeal-including the underlying matter of the Veteran's entitlement to service connection for arthritis and chronic joint pain-are being REMANDED to the AOJ and, as such, are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  By a final rating decision entered in January 1978, the RO in Los Angeles, California, denied service connection for non-specific arthritis of multiple joints (claimed as rheumatoid arthritis).

2.  Evidence received since the time of the January 1978 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1978 rating decision that denied service connection for non-specific arthritis of multiple joints is final.  38 U.S.C. § 4005 (1978) [38 U.S.C.A. § 7105 (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for non-specific arthritis of multiple joints.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for arthritis and chronic joint pain.  She believes that her current difficulties are related to a "polyarthritis" that was noted during service in 1975.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for non-specific arthritis of multiple joints is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In the present case, the RO in Los Angeles, California, denied service connection for non-specific arthritis of multiple joints (claimed as rheumatoid arthritis) in a January 1978 rating decision.  The RO considered the Veteran's service treatment records and a VA examination, and denied the claim, in essence, because the then-current VA examination found no evidence of arthritis, either on X-ray or blood tests.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of a decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302 (2015).

The record does not contain a dated copy of the notice letter sent to the Veteran in connection with the RO's January 1978 decision.  However, a VA Form 21-523 (Disallowance Disability or Death Claim), dated in January 1978, reflects that notice of the disallowance was sent to the Veteran that same month.  Thereafter, she did not initiate an appeal within one year.  Therefore, the January 1978 rating decision is final.  38 U.S.C. § 4005 (1978) [38 U.S.C.A. § 7105 (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for arthritis was received prior to the expiration of the appeal period stemming from the January 1978 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board has also considered the applicability of 38 C.F.R. § 3.156(c), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  Here, the record does not reflect that any new service records relevant to the Veteran's arthritis claim have been received since the time of the RO's January 1978 decision.  As such, the provisions of 38 C.F.R. § 3.156(c) are likewise inapplicable.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is set out in 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the January 1978 rating decision includes VA medical records reflecting, among other things, that the Veteran currently has arthritis (or at least a radiographic suggestion of arthritis) of multiple joints; specifically, the lumbar spine, hips, and left foot.  See, e.g., VA treatment records dated in March 2010 (noting arthritic changes of the lumbar spine), May 2011 (left foot), and August 2011 (hips).  The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim for service connection for arthritis was denied in January 1978 and is not duplicative or cumulative of the evidence previously considered.

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board finds that this new evidence, viewed in the context of the evidence previously assembled-to particularly include the in-service diagnosis of polyarthritis (see 38 C.F.R. § 3.309 (identifying arthritis as a chronic disease))-tends to prove previously unestablished facts necessary to substantiate the underlying claim for service connection and raises a reasonable possibility of substantiating the claim.  It is therefore new and material.  Accordingly, the claim is reopened.


ORDER

The Veteran's claim for service connection for non-specific arthritis of multiple joints is reopened; to this limited extent, the appeal is granted.



REMAND

The January 1978 and March 2010 rating decisions, mentioned above, reference service treatment records (STRs) that purportedly describe "traveling polyarthralgias which pre-existed service."  The Board has reviewed the Veteran's electronic (Virtual VA and Veteran Benefits Management System (VBMS)) claims files, and is unable to locate any STRs containing a description of such a pre-existing condition.  This needs to be investigated.

In October 2013, VA treatment records dated from October 2009 to August 2013 were associated with the claims file.  In their present form, as scanned into VBMS, the text of many of those records is difficult or impossible to read.  This needs to be corrected.

In August 2012, Rehab South Physical Therapy (one of the care providers for which the Veteran had provided a release) responded to the AOJ's November 2011 and July 2012 requests for records, noting that they had no record of the Veteran as a patient.  However, the AOJ, while including the Veteran's Social Security number in the request, used a prior name to identify the Veteran, rather than her current name.  In light of that fact, another attempt to obtain the records is warranted.

Evidence submitted after certification of the Veteran's appeal reflects that she has received relevant treatment from a Dr. S. Wray.  Although the record contains reports from Dr. Wray dated in February and March 2014, it appears that Dr. Wray began treating the Veteran much earlier, in November 2011.  Because records of additional care from Dr. Wray, if obtained, could contain information germane to the Veteran's appeal, efforts should be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (2015) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The evidence submitted after certification also reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) due, at least in part, to pain in the low back and leg and degenerative joint disease.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran was examined in October 2013 for purposes of obtaining an etiological opinion with respect to the matters developed for appeal.  Although the examiner offered an (unfavorable) opinion with respect to whether the Veteran had a non-specific arthritis of multiple joints that could be attributed to service, the examiner did not explicitly address the separate, but related, question of whether the Veteran has arthritis of individual joints (i.e., the shoulders, fingers, upper back, lower back, pelvis, hips, ankles, feet, and/or toes, as alleged) that can be attributed to the polyarthritis noted in service.  This needs to be addressed.

Finally, the Board notes that records of the Veteran's treatment through the VA Medical Center (VAMC) in Atlanta, Georgia were last procured for association with the claims file on October 7, 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment she may have undergone since that time, in order to ensure that the matters remaining on appeal are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete STRs, to include, if necessary, retrieving her paper STRs from storage, comparing them against those that have been scanned into VBMS, and ensuring that all of the Veteran's paper STRs have been properly included in her paperless, electronic claims files, to particularly include any STRs referencing the presence of "traveling polyarthralgias which pre-existed service."  If additional STRs are found, make arrangements to have them scanned into VBMS.  If no additional STRs are available, document that fact for the record.

2.  Make arrangements to obtain legible copies of the electronic VA treatment records that were obtained in October 2013 (dated from October 2009 to August 2013), and associate them with the record.

3.  Ask the Veteran to provide a new release for relevant records of treatment from Rehab South Physical Therapy (inasmuch as the prior release has since expired).  If she provides the necessary release, assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  In so doing, ask the custodian to search for the records under the Veteran's current name (as identified in the caption of this REMAND).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and her representative should be notified.

4.  Ask the Veteran to provide a release for additional, relevant records of treatment from Dr. S. Wray, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and her representative should be notified.

5.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA disability benefits, to include any medical records considered, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.  If no such records are available, the record should be annotated to reflect that fact, and the Veteran and her representative should be notified.

6.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Atlanta, Georgia since October 7, 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

7.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of her joints.  The examiner should review the record.  All indicated tests should be conducted (including imaging studies, if necessary) and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should provide an opinion as to whether the Veteran has arthritis of the shoulders, fingers, upper back, lower back, pelvis, hips, ankles, feet, and/or toes, as alleged, and, if so, whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of the arthritis identified had its onset during, or is otherwise related to, the Veteran's active military service, to include the "polyarthritis" noted during service in 1975.

In so doing, the examiner should discuss whether, in hindsight, it is at least as likely as not that the Veteran had a chronic arthritic disease during service, as indicated by the in-service assessments of "polyarthritis," or whether her symptoms were more likely attributable to another cause.  The examiner should specifically discuss the significance, if any, of the lack of bony abnormality noted on X-rays of the hands, wrists, ankles, and feet during service, and the findings on subsequent VA examination in December 1977 to the effect that X-rays of the c-spine, shoulders, hands, hips, knees, and feet were normal, and that there was at that point no evidence of arthritis, either clinically or by laboratory criteria.

A complete rationale for all opinions should be provided.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and her representative should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


